MEMORANDUM **
In Appeal No. 12-35298, Ryan Frank Bonneau’s request for a certificate of ap-pealability is denied. See 28 U.S.C. § 2253(c)(2). All pending motions in that case, if any, are denied as moot.
In Appeal No. 11-30269, Bonneau appeals from the district court’s order denying his motion for return of property. We have jurisdiction under 28 U.S.C. § 1291. Because Bonneau’s criminal proceedings have ended, we remand to the district court to determine what, if any, property Bonneau is entitled to have returned to him. See Fed.R.Crim.P. 41(g); United States v. Kaczynski, 416 F.3d 971, 974 (9th Cir.2005).
In Appeal No. 12-35298 the request for a certificate of appealability is DENIED, and in Appeal No. 11-30269 the district court’s order is VACATED and the case is REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.